DETAILED ACTION
Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 12/04/2020 and preliminary amendment regarding amendment in claims filed 07/23/2021.

	
EXAMINER’S AMENDMENT
An examiner’s initiated interview was held with Applicant’s attorney on record JEFFREY DUQUETTE (Registration number 45487) on 07/15/2021 and 07/23/2021, subsequently an agreement was reached, and claims 12-14 have been amended as filed on 07/23/2021 as a Preliminary Amendment, which amends claim 12 and cancelled claims 13-14.
	
Terminal Disclaimer
The terminal disclaimer filed on 08/20/2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.	

Allowable Subject Matter
Claim(s) 1-12, 15 and is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 8 and 12 is/are allowed primarily because the closes prior art of record U.S Patent number 3897758 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference,  in claim 1,  “a compressor disposed in fluid communication with the air source, the compressor configured to perform a compression cycle and to deliver compressed air to the air source and configured to perform an intake cycle to draw excess air from the air source, the compression cycle and the intake cycle separate from a combustion process associated with the piston assembly and the at least one valve”, in claim 8 “a sealing ring coupled to each piston of the piston assembly, the sealing ring disposed at an outer periphery of the piston assembly between an outer face of each piston of the piston assembly and an inner wall of the annular bore of the housing” in claim 8, and  in claim 12 “a vertical sealing element disposed in sealing contact between a face of each piston and a floor of the annular bore” in combination with other limitations of claims 1, 8, and 12, and as within the context of the claimed invention as disclosed and described below.

Regarding Claim 1:
The prior art of record does not teach “An engine including: a housing defining an annular bore; a piston assembly disposed within the annular bore; at least one valve configured to be disposed between a first position within the annular bore to allow the piston assembly to travel within the annular bore from a first location proximate to the at least one in combination with a compressor disposed in fluid communication with the air source, the compressor configured to perform a compression cycle and to deliver compressed air to the air source and configured to perform an intake cycle to draw excess air from the air source, the compression cycle and the intake cycle separate from a combustion process associated with the piston assembly and the at least one valve” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Regarding Claim 8:
The prior art of record does not teach “An engine including: a housing defining an annular bore; a piston assembly disposed within the annular bore, the piston assembly comprises a sealing assembly; in combination with having a sealing ring coupled to each piston of the piston assembly, the sealing ring disposed at an outer periphery of the piston assembly between an outer face of each piston of the piston assembly and an inner wall of the annular bore of the housing and defining a clearance space there between; at least one valve configured to be disposed between a first position within the annular bore to allow the piston assembly to travel within the annular bore from a first location proximate to the at least one 
Regarding Claim 12:
“An engine including: a piston assembly disposed within the annular bore, each piston of the piston assembly comprises at least one vertical sealing element coupled to each piston of the piston assembly, wherein the at least one vertical sealing element comprises at least one of a vertical sealing element disposed in sealing contact between a face of each piston and a ceiling wall of the annular bore in combination with a vertical sealing element disposed in sealing contact between a face of each piston and a floor of the annular bore; at least one valve configured to be disposed between a first position within the annular bore to allow the piston assembly to travel within the annular bore from a first location proximate to the at least one valve to a second location distal to the at least one valve and a second position within the annular bore to define a combustion chamber relative to the piston assembly at the second location; and an exhaust gas port disposed in fluid communication with the combustion chamber.” as claimed in claim 12, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
September 2, 2021